Title: To Benjamin Franklin from Elias Boudinot, 18 June 1783
From: Boudinot, Elias, Jr.
To: Franklin, Benjamin


          
            Sir,
            Philadelphia, June 18. 1783
          
          I have the honor of enclosing you an official Letter, directed to our Ministers
            Plenipotentiary at Paris.
          The Resignation of the late Secretary for foreign affairs, (occasioned by his
            Preference of the Chancellorship of the State of New-York, which he could not hold
            longer, & retain his Secretaryship,)
            has cast the Business of his office on me, till a Successor is elected, which I hope
            will speedily take Place.
          As Part of the Resolution of Congress of the 12. Inst. enclosed in that Letter, is of a
            secret Nature, I have wrote it in Cyphers, but not having that of Mr. Livingston, I
            thought it best to use Mr. Morris’ to you, which he has obligingly supplied me with; so
            that the Ministers will be indebted for your deciphering of it.
          Your Letter to Mr. Livingston of the 15. April, enclosing the two Medals, came to hand
            this Morning. I am sorry to find, that
            you have cause for similar Complaints, to those we have been making two Months past, on
            the Subject of want of Intelligence. We have not heard from any of our Commissioners at
            Paris, since February, excepting a Letter from Mr. Laurens, tho’ our Anxiety &
            Expectations have been wound up to the highest Pitch.
          I feel myself much indebted for your polite Compliment of the Medal; it is thought very
            elegant and the Device & workmanship much admired. You
            will be pleased, Sir, to accept of my Acknowledgments on this occasion. As I doubt not
            but the Copper one was designed for Mr. Livingston personally, I shall send it to him by
            the first convenient Opportunity. He is a worthy deserving Character, and the United
            States will suffer greatly by his Resignation, tho’ I think him justified in attending
            to the Calls of his private affairs.
          You will receive herewith a Number of our late News-Papers, in which are inserted many
            resolves, Associations &c from all Parts of the Country, which I earnestly wish
            could be kept out of Sight— But the Truth is, that the Cruelties, Ravages &
            Barbarisms of the Refugees & Loyalists have left the People so sore, that it is not
            yet time for them, to exercise their good Sense & cooler Judgment— And that cannot take Place while the Citizens of
            New-York are kept out of their City, and despoiled daily of their Property, by the
            sending off their Negroes, by hundreds, in the Face of the Treaty. It has been
            exceedingly ill judged in the British to retain New-York so long, and to persist in
            sending away the Negroes, as it has irritated the Citizens of America to an alarming
              Degree.—
          I have the honor to be, with the greatest Respect & Esteem, Sir, Your most obedt.
            & very hble Servt.
          
            (signed) Elias Boudinot
            private
          
        